1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   BRYAN ROSSY, et. al.,
                                                               CASE NO. 1:17-cv-01244-SAB
12                  Plaintiffs,
13          v.
                                                               ORDER REGARDING SETTLEMENT
14   CITY OF BISHOP, et. al.,                                  CONFERENCE
15                  Defendants.
                                                               PERSONAL APPEARANCE BY PLAINTIFF
16                                                             AND DEFENSE COUNSEL REQUIRED
17
18
19
            This case is set for a Settlement Conference before Magistrate Judge Barbara A. McAuliffe on
20
     May 6, 2019 at 9:30 am in Courtroom 8 at the U.S. District Court, 2500 Tulare Street, Fresno,
21
     California, 93721. Unless otherwise permitted in advance by the Court, the attorneys who will try the
22
     case shall personally appear at the settlement conference with the parties and the person or persons
23
     having full authority to negotiate and settle the case, on any terms, at the conference.
24
             No later than seven days prior to the settlement conference, each party shall submit directly to
25
     Judge McAuliffe’s chambers at bamorders@caed.uscourts.gov, a confidential settlement conference
26
     statement. This statement should neither be filed with the clerk of the Court nor served on any other
27
     party. Each statement shall be clearly marked “CONFIDENTIAL” with the date and time of the
28

                                                         1
1    mandatory settlement conference indicated prominently.

2           The settlement statement should not be lengthy but shall include a brief recitation of the facts, a

3    discussion of the strengths and weaknesses of the case, an estimate of the cost and time to be expended

4    for further pretrial and trial matters, and the relief sought. The parties are also directed to include a

5    candid statement on the party’s position on settlement, including the amount which the party will

6    accept to settle, realistic settlement expectations, present settlement proposals, and a history of past

7    settlement discussions, offers, demands, and a report on settlement efforts to date.

8           This Court will vacate the settlement conference if the Court finds the settlement conference will

9    be neither productive nor meaningful to attempt to resolve all or part of this case. As far in advance of

10   the settlement conference as possible, a party shall inform the Court and other parties that it believes the

11   case is not in a settlement posture so the Court may vacate or reset the settlement conference. Otherwise

12   the parties shall proceed with the settlement conference in good faith to attempt to resolve all or part of

13   the case.

14
15   IT IS SO ORDERED.

16
        Dated:     March 28, 2019                              /s/ Barbara    A. McAuliffe             _
17                                                       UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                          2
